--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
EXECUTION COPY
AMENDMENT NO. 1
TO THE
REGISTRATION RIGHTS AGREEMENT
DATED AS OF SEPTEMBER 14, 2006
 


This Amendment No. 1 (this “Amendment”) to the Registration Rights Agreement (as
defined below) is made and entered into as of August 9, 2009, among Dynegy Inc.,
a Delaware corporation formerly known as Dynegy Acquisition, Inc. (the
“Company”), and LS Power Partners, L.P., a Delaware limited partnership (“LS
Power Partners”), LS Power Associates, L.P., a Delaware limited partnership (“LS
Power Associates”), LS Power Equity Partners, L.P., a Delaware limited
partnership (“LS Power Equity Partners”), LS Power Equity Partners PIE I, L.P, a
Delaware limited partnership (“LS Power Equity Partners PIE I”) and LSP Gen
Investors, L.P., a Delaware limited partnership (“LSP Gen Investors” and,
together with LS Power Partners, LS Power Associates, LS Power Equity Partners
and LS Power Equity Partners PIE I, the “LS Power Entities”).
 
RECITALS:
 
WHEREAS, in connection with a business combination transaction, the Company and
the LS Power Entities entered into that certain Registration Rights Agreement
dated September 14, 2006 (the “Registration Rights Agreement”) that grants,
among other things, certain registration rights to the LS Power Entities with
respect to shares of Class A Common Stock issuable upon the conversion of shares
of Class B Common Stock held by them;
 
WHEREAS, the parties hereto desire to amend the Registration Rights Agreement;
 
WHEREAS, the parties hereto desire that this Amendment become effective subject
to and conditioned upon the closing of the transactions contemplated by the
Purchase Agreement (defined herein);
 
WHEREAS, in connection with the closing of the transactions contemplated by the
Purchase Agreement, the shares of Class B Common Stock of the LS Power Entities
as of the Closing (as defined in the Purchase Agreement) (for the avoidance of
doubt, other than the Relinquished Shares (as defined in the Purchase Agreement)
assigned, conveyed, transferred and delivered to the Company at the Closing
pursuant to Section 2.1 of the Purchase Agreement) shall be converted into
shares of Class A Common Stock;
 
WHEREAS, the parties intend for all of the LS Power Entities’ shares of Class A
Common Stock to be deemed Registrable Common Stock for all purposes under the
Registration Rights Agreement; and
 
WHEREAS, the Company and the LS Power Entities deem it to be in their mutual
best interest to amend the Registration Rights Agreement on the terms provided
herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein and in the Registration Rights
Agreement, the Company and the LS Power Entities hereby agree as follows:
 
1. Capitalized Terms.  All capitalized terms used herein and not otherwise
defined shall have the same meanings ascribed to them in the Registration Rights
Agreement.
 
2. Amendment to the Registration Rights Agreement.
 
A.  
Section 1 of the Registration Rights Agreement is amended by adding the
following definitions:

 
“Closing Date” shall have the meaning set forth in the Purchase Agreement.
 
“New Shareholder Agreement” means the Shareholder Agreement, dated as of August
9, 2009, among the Company and the Shareholders party thereto.
 
“Outside Date” means the date that is the earlier of (i) the first anniversary
of the Closing Date and (ii) the first date on which the Shareholders own, in
the aggregate, less than 10% of all of the outstanding shares of Class A Common
Stock.
 
“Period One” means the first one-hundred twenty (120) calendar days following
the Closing Date provided that, in the event a suspension of sales as
contemplated by Section 6(d) occurs during the first one-hundred twenty (120)
calendar days, Period One shall be extended by a number of days equal to the
length of such suspension of sales.
 
“Piggy-Back Registration” shall have the meaning set forth in Section 4(c).
 
“Piggy-Back Registration Statement” means any registration statement utilized by
the Company to effectuate a Piggy-Back Registration as contemplated by Section
4(c).
 
“Purchase Agreement” means the Purchase and Sale Agreement dated as of August 9,
2009 among the Company, the Initial Shareholders and certain of their respective
Affiliates.
 
“Reference Date” means the date that is the earlier of (i) the calendar day
immediately following the date on which Period One expires or (ii) the first
date on which the Shareholders own, in the aggregate, less than 10% of all of
the outstanding shares of Class A Common Stock.
 
B.  
The definition of “Registrable Common Stock” in Section 1 of the Registration
Rights Agreement is amended and restated in its entirety as follows:

 
“Registrable Common Stock” means any Class A Common Stock held by the
Shareholders as a result of the conversion of Class B Common Stock on and as of
the Closing Date, and any securities issued or issuable in respect of such
Registrable Common Stock by way of any stock split or stock dividend or in
connection with any combination of shares, recapitalization, consolidation,
reorganization or otherwise.”
 
C.  
Section 4(a) of the Registration Rights Agreement is amended by deleting the
number “$100,000,000” and replacing it with the following: “the lesser of
(x) $100,000,000 or (y) the then current market value of 40,000,000 shares of
Class A Common Stock based on the closing price per share of Class A Common
Stock on the then applicable national securities exchange or automated quotation
system”.

 
D.  
Section 4(b) of the Registration Rights Agreement is amended and restated in its
entirety as follows:

 
“The Shareholders’ Representative shall provide written notice to the Company of
the LS Holders’ intent to effect an Underwritten Offering (the “Underwritten
Offering Notice”). In the event at the time the Underwritten Offering Notice is
given the Company is conducting or about to conduct a firmly underwritten
offering of Class A Common Stock (or securities convertible into Class A Common
Stock) with aggregate proceeds to the Company in excess of $100,000,000, the
Company may, by providing written notice to the Shareholders’ Representative
within five business days of receipt of the Underwritten Offering Notice, defer
(the “Deferral Right”) the commencement of an Underwritten Offering for a period
of up to 60 days (the “Deferral Period”) (and in such case may exercise its
rights under Section 6(a)); provided, however, that the Company may only
exercise its Deferral Right on and after the Reference Date and may not exercise
its Deferral Right more than once per calendar year thereafter. If the Company
does not give timely notice to the Shareholders’ Representative of its exercise
of its Deferral Right with respect to any Underwritten Offering hereunder, such
Deferral Right shall be deemed not to have been exercised. After the Company has
exercised its Deferral Right for a calendar year, the Shareholders’
Representative shall not be required to deliver Underwritten Offering Notices
thereafter in that calendar year.
 
E.  
Section 4 of the Registration Rights Agreement is amended by adding a new
paragraph (c) as follows:

 
“(c)  If at any time (subject to the restrictions set forth in the New
Shareholder Agreement), the Company proposes to engage in an underwritten public
offering of shares of Class A Common Stock for its own account, then the Company
shall give written notice of such proposed underwritten public offering to the
Shareholders, which notice shall offer the Shareholders the opportunity to
include in such underwritten public offering such number of shares of
Registrable Common Stock as such holders may request in writing within 5
calendar days or, if the circumstances of such proposed underwritten public
offering so dictate, such shorter time as is reasonably practicable under the
circumstances but, in no event, less than 24 hours following receipt of such
notice (a “Piggy-Back Registration”).  The Company shall use its commercially
reasonable efforts to cause the managing underwriter or underwriters of such
proposed underwritten offering to permit the shares of Registrable Common Stock
requested to be included in a Piggy-Back Registration Statement on the same
terms and conditions as shares of Class A Common Stock being sold for the
Company’s own account and to permit the sale or other disposition of such shares
of Registrable Common Stock in accordance with the intended method(s) of
distribution thereof.  All Shareholders proposing to participate in such
Piggy-Back Registration shall enter into an underwriting agreement in customary
form with the managing underwriter or underwriters selected  by the Company for
such underwritten public offering; provided, however, that the applicable
Shareholders shall not be required to make any representations or warranties in
connection with any Piggy-Back Registration other than representations and
warranties as to (i) the applicable Shareholder’s ownership of its Registrable
Common Stock to be sold or transferred free and clear of all liens, claims and
encumbrances, (ii) the applicable Shareholder’s power and authority to effect
such transfer, (iii) such matters pertaining to compliance with securities laws
as may be reasonably requested, (iv) if applicable, such Shareholder’s
organization and good standing, (v) the lack of conflict of such sales with the
applicable Shareholder’s material agreements and organizational documents and
(vi) written information relating to the applicable Shareholder that such
Shareholder has furnished in writing expressly for inclusion in such  Piggy-Back
Registration Statement and; provided, further, that the obligation of the
applicable Shareholders to indemnify pursuant to any such underwriting
agreements shall be several, not joint and several, and the liability of any
Shareholder will be in proportion to, and limited to, the net amount received by
such Shareholder from the sale of such Shareholder’s Registrable Common Stock
pursuant to such Piggy-Back Registration.  The Company shall cause each
Piggy-Back Registration Statement and each prospectus relating thereto, and any
amendment or supplement thereto, as of each effective date of the applicable
Piggy-Back Registration Statement, prospectus, amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission and (ii) not to
contain any untrue statement of a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, except insofar as the same are made
in reliance on, and in conformity with, any information with respect to a
Shareholder furnished in writing to the Company by such Shareholder expressly
for use therein.  Notwithstanding the foregoing, if, in the managing
underwriter’s or underwriters’ opinion, the dollar amount or number of shares of
Class A Common Stock which the Company desires to sell for its own account, when
taken together with shares of Registrable Common Stock as to which Piggy-Back
Registration has been requested by the Shareholders under this Section 4(c) plus
shares of Class A Common Stock held by any other Persons who wish to sell in
such underwritten public offering pursuant to written contractual piggy back
registration rights held by such Persons, is sufficiently large to materially
and adversely affect the success of such underwritten public offering, then the
number of shares to be offered for the account of the Company shall not be
affected, but the number of shares of Registrable Common Stock to be offered for
the accounts of the Shareholders and other holders of shares of Class A Common
Stock who have exercised written contractual piggy-back registration rights
shall be reduced pro rata to the extent necessary to reduce the total number of
shares to be included in such offering to the amount recommended by such
managing underwriter or underwriters.  If, as a result of the provisions of this
Section 4(c), any Shareholder shall not be entitled to include all Registrable
Common Stock in a Piggy-Back Registration that the Shareholder has requested to
be so included, the Shareholder may withdraw its request to include Registrable
Common Stock in such Piggy-Back Registration prior to the commencement of the
offering.”
 
F.  
Section 5(c) of the Registration Rights Agreement is amended and restated in its
entirety as follows:

 
“In connection with the Shelf Registration Statements, each Underwritten
Offering, and each Piggy-Back Registration contemplated by this Agreement, the
Company will reimburse the Shareholders for the reasonable fees and
disbursements of one legal counsel.”
 
G.  
Section 6(a) of the Registration Rights Agreement is amended by adding the
following sentence at the end of such section:

 
“In no event shall any Shareholder be obligated to enter into any “lock-up”
agreement pursuant to this Section 6(a) in respect of the period ending on or
prior to the Reference Date.”
 
H.  
Section 7 of the Registration Rights Agreement is amended by: (i) replacing each
reference to “Shelf Registration Statement or Prospectus” with a reference to
“Shelf Registration Statement or Prospectus or Piggy-Back Registration Statement
or prospectus”, (ii) each reference to a “Shelf Registration Statement” (other
than as amended by the prior clause) with a reference to a “Shelf Registration
Statement or Piggy-Back Registration Statement” and (iii) each reference to a
“Shelf Registration” (other than as amended by either of the two prior clauses)
with a reference to a “Shelf Registration or Piggy-Back Registration.”

 
I.  
Section 10 of the Registration Rights Agreement is amended and restated in its
entirety as follows:

 
“This Agreement shall terminate upon the later to occur of (a) the expiration of
the Limited Distributee Shelf Registration Period, (b) the expiration of the LS
Power Shelf Registration Period and (c) the Outside Date.”
 
3. Effectiveness of Amendment.
 
A.  
This Amendment shall be effective as of, and on the date of, the Closing Date
(as such term is defined in the Purchase Agreement).  If the Purchase Agreement
is terminated prior to the Closing Date, this Agreement shall terminate and all
rights and obligations of the parties hereunder shall terminate without any
liability of any party to any other party, and the Registration Rights Agreement
shall continue to remain in full force and effect.

 
B.  
Subject to Section 3A, upon effectiveness of this Amendment, the Registration
Rights Agreement, as amended by this Amendment, is hereby ratified and
confirmed.

 
4. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same instrument.
 
[Signature Pages To Follow]
 

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.2

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
DYNEGY INC.
     
By:
  /s/ Lynn A. Lednicky  
Name:
Lynn A. Lednicky
 
Title:
Executive Vice President
         
LS POWER PARTNERS, L.P.
     
By:
LS Power Development, LLC, its General Partner
     
By:
  /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
             
LS POWER ASSOCIATES, L.P.
     
By:
LS Power Development, LLC, its General Partner
     
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
         
LS POWER EQUITY PARTNERS, L.P.
     
By:
LS Power Partners, L.P., its General Partner
       
By:
LS Power Development, LLC, its General Partner
       
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
           




 
LS POWER EQUITY PARTNERS PIE I, L.P.
     
By:
LS Power Partners, L.P., its General Partner
       
By:
LS Power Development, LLC, its General Partner
       
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
         
LSP GEN INVESTORS, L.P.
     
By:
LS Power Partners, L.P., its General Partner
       
By:
LS Power Development, LLC, its General Partner
       
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman



            [Signature Page to Amendment to Registration Rights Agreement]